TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-16-00207-CR



                             Torrance Ray Evans, Jr., Appellant

                                                v.

                                 The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 74740, HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                 O R D E R A N D ME M O R A N D U M O P I N I O N

PER CURIAM

               Appellant Torrance Ray Evans, Jr. appeals from the trial court’s judgment of

conviction. However, there is conflicting information in the clerk’s record about Evans’s right to

appeal, reflecting both Evans’s waiver of his right to appeal and the trial court’s certification

that Evans has the right to appeal. See Tex. R. App. P. 25.2(a)(2), (d) (requiring trial court’s

certification of defendant’s right of appeal); see also Alexander v. State, No. 03-16-00503-CR,

2016 Tex. App. LEXIS 9685, at *1 (Tex. App.—Austin Aug. 31, 2016, no pet. h.) (mem. op.,

not designated for publication) (abating appeal based on same conflict in clerk’s record);

Adkinson v. State, No. 03-11-00639-CR, 2012 Tex. App. LEXIS 4027, at *1 (Tex. App.—Austin

May 17, 2012, no pet.) (mem. op., not designated for publication) (same).
               Accordingly, we abate this appeal and remand the cause to the trial court for entry of

an amended certification clarifying Evans’s right of appeal. See Tex. R. App. P. 25.2(f). A

supplemental clerk’s record containing the trial court’s amended certification shall be filed with this

Court on or before November 22, 2016. See Tex. R. App. P. 25.2(d), 34.5(c)(2), 37.1.

               It is ordered on October 24, 2016.



Before Chief Justice Rose, Justices Goodwin and Bourland

Filed: October 24, 2016

Abated and Remanded




                                                  2